UNPUBLISHED

                    UNITED STATES COURT OF APPEALS
                        FOR THE FOURTH CIRCUIT


                               No. 08-1781



JOHN PAUL “POPS” TURNER,

                Plaintiff - Appellant,

          v.


CITY OF STAUNTON,

                Defendant - Appellee.



Appeal from the United States District Court for the Western
District of Virginia, at Roanoke.  Samuel G. Wilson, District
Judge. (7:08-cv-00413-sgw)


Submitted:   August 18, 2008             Decided:    September 9, 2008


Before NIEMEYER, MICHAEL, and TRAXLER, Circuit Judges.


Dismissed by unpublished per curiam opinion.


John Paul Turner, Appellant Pro Se.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

          John Paul Turner appeals the district court’s order

granting his request to proceed in forma pauperis but dismissing

the case as patently frivolous under 28 U.S.C. § 1915(e)(2)(B) (ii)

(2000).   We have reviewed the record and find that this appeal is

frivolous.    Accordingly, we dismiss the appeal for the reasons

stated by the district court.    Turner v. City of Staunton, No.

7:08-cv-00413-sgw (W.D. Va. July 9, 2008).   We dispense with oral

argument because the facts and legal contentions are adequately

presented in the materials before the court and argument would not

aid the decisional process.

                                                         DISMISSED




                                 2